Citation Nr: 0608512	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to a service-connected 
chronic right ankle sprain.

2.  Entitlement to service connection for a bilateral knee 
disorder, including as secondary to a service-connected 
chronic right ankle sprain.

3.  Entitlement to service connection for a left ankle 
disorder, including as secondary to a service-connected 
chronic right ankle sprain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected chronic right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from December 2001 
and April 2004 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that in a February 2003 rating decision, the 
RO granted the veteran service connection for hemorrhoids.  
Thereafter, in August 2003, the veteran filed a notice of 
disagreement (NOD) with respect to the initial rating 
assigned to this disability.  Accordingly, in December 2003, 
the RO issued a statement of the case (SOC) for the claim.  
This issue was not subsequently addressed in any written 
communication from the veteran or his representative within 
the regulated time period in which to perfect an appeal.  See 
38 C.F.R. §§ 20.200-20.202, 20.302 (2005).  Therefore, the 
Board concludes that the veteran is not currently seeking 
appellate review with respect to this matter.  Although the 
Board has the obligation to assess its jurisdiction, it must 
consider whether doing so in the first instance is 
prejudicial to the appellant.  See VAOPGCPREC 9-99; cf. Marsh 
v. West, 11 Vet. App. 468 (1998); see also Bernard v. Brown, 
4 Vet. App. 384 (1993). In this instance, this issue was not 
certified for appeal by the RO, and there is no indication 
that the veteran or his representative has been informed or 
is otherwise of the belief that the matter is in appellate 
status.  Accordingly, the Board has no jurisdiction to review 
the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board finds that the RO has not provided sufficient 
notice and assistance under the Veterans Claims and 
Assistance Act of 2000 (VCAA) for the pending claims for 
service connection for a low back disorder, a bilateral knee 
disorder, and a left ankle disorder, to include whether any 
such problems were caused or aggravated by a service-
connected chronic right ankle sprain, as averred by the 
veteran in March 2003 and April 2003 statements of record in 
this appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2005); see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

First, the RO has not specifically asked the veteran to 
provide any additional evidence in his possession that 
pertains to his pending claims for direct service connection, 
as well as to his claim for service connection for a left 
ankle disorder as secondary to his service-connected right 
ankle disability, in accordance with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2005).  

Next, as to secondary service connection for the disorders 
claimed on appeal (as caused or aggravated by a service-
connected right ankle disability), the RO needs to provide 
the veteran with a complete VCAA notice letter that is 
particularly tailored to this theory of entitlement.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005), this letter should (1) inform the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) inform the veteran 
about the information and evidence VA will seek to provide; 
(3) inform the veteran about the information and evidence he 
is expected to provide; and (4) request that the veteran to 
provide any information or evidence in his possession that 
pertains to his claims.

Because it appears that the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA as noted above, it would potentially be 
prejudicial to the appellant if the Board were to proceed to 
issue a decision on any of the pending claims at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.  

As well, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U. S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disorders now on 
appeal.  As this case is already being remanded to the RO for 
additional action, the RO should also ensure that it provides 
the veteran with proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) that informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if VA awards service connection for any pending 
claim, and that includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

In addition, the veteran's VA medical treatment reports are 
not of record for the period of the claim from July 2003 to 
the present.  Moreover, at an August 2005 Travel Board 
Hearing, the veteran's representative requested that such 
reports be obtained for the appeal, especially for 
appropriate evaluation of the current severity of the 
veteran's service-connected right ankle disability.  The 
Board accordingly finds that the veteran's VA medical records 
for this period should be obtained from the VA Medical 
Centers (VAMCs) in New Orleans, Louisiana, and Baton Rouge, 
Louisiana.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); 
VAOPGCPREC 12-95.

Finally, the veteran was last afforded a VA examination for 
the disorders on appeal in July 2001, and with regard to his 
appeal for a higher initial evaluation for his  service-
connected right ankle disability, he claims that his 
symptomatology is worse.  As well, the July 2001 examination 
report did not address the etiology of the veteran's other 
claimed and currently diagnosed disorders.  The Board 
therefore finds that the RO should schedule the veteran for a 
VA orthopedic examination with claims file review at this 
time.  38 C.F.R. § 3.159(c)(4) (2005); Olsen v. Principi, 3 
Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). 

Accordingly, the case is REMANDED to the RO (via the AMC) for 
the following:

1.  Regarding the matter of entitlement to 
service connection for a low back disorder 
and a bilateral knee disorder as secondary 
to service-connected right ankle 
disability, the RO should send a VCAA 
notice letter that advises the veteran and 
his representative of: 

- the provisions of the VCAA and the laws 
applicable to his claims;
- the roles of VA and the veteran in 
identifying and gathering evidence 
relevant to his claims;
- the type of evidence required for each 
element of the claims;
- the evidence already of record in 
support of the claims;
- the evidence not yet of record, but 
required to substantiate the claims; and 
- a request to the veteran to provide the 
RO with all relevant evidence and argument 
he has to support his claims.

Furthermore, this letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims per 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

2.  Regarding the matter of entitlement to 
direct service connection for a low back 
disorder, a bilateral knee disorder, and a 
left ankle disorder, as well as 
entitlement to service connection for a 
left ankle disorder as secondary to a 
service-connected right ankle disability, 
the RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that specifically requests that 
he provide VA with any additional 
information or evidence in his possession 
that pertains to these claims and that 
also includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date per Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

3.  The RO should obtain the veteran's 
current record of medical treatment, from 
July 2003 to the present, for low back, 
bilateral knee, and bilateral ankle 
disorders, as provided by the VAMCs in New 
Orleans, Louisiana and Baton Rouge, 
Louisiana.  

4.  After the RO completes the development 
listed above and any other action deemed 
necessary thereafter, it should arrange 
for the veteran to undergo a VA orthopedic 
examination in order to determine the 
nature and etiology of any currently 
diagnosed low back, bilateral knee, or 
left ankle disorder, as well as the 
current severity of the veteran's service-
connected chronic right ankle sprain.  The 
RO must forward the claims file to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the examination 
report.  After clinical evaluation and 
claims file review, the examiner is 
requested to answer the following 
inquiries:

a.  Please identify all currently 
diagnosed low back, left or right knee, 
and/or left ankle disorder(s).

b.  For each currently diagnosed disorder 
addressed above, please opine as to 
whether it is at least as likely as not 
(i.e., a 50 percent likelihood or more) 
that this disorder is etiologically 
related to the veteran's period of active 
service. 

c.  For each such currently diagnosed 
disorder, please opine as to whether it is 
at least as likely as not that the 
veteran's service-connected chronic right 
ankle sprain caused or aggravated the 
disorder.

d.  For the veteran's service-connected 
chronic right ankle sprain, please 
identify all current manifestations of 
this disability, as well as the severity 
of such manifestations.  In addition, 
please provide complete range of motion 
findings.  Furthermore, please address any 
weakened movement of the right ankle, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors may result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, please opine 
as to whether there would be additional 
limits on functional ability during such 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up, then he/she 
should so state that fact in the 
examination report.  

The examiner should set forth a complete 
rationale for all opinions expressed and 
conclusions reached in the examination 
report.

5.  After the RO completes all development 
requested above to the extent possible, it 
should again review the claims on the 
basis of all additional evidence 
associated with the claims file and under 
all pertinent theories of entitlement.  If 
the RO cannot grant all of the benefits 
sought on appeal, then it should furnish 
the veteran and his representative with a 
supplemental statement of the case and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order, and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


